Mr. Justice Smith delivered the opinion of the court. The appellee, plaintiff, obtained judgment against appellant, defendant, in the Circuit Court for personal injuries. The appellee was injured in attempting to board the front platform of appellant’s car at or near Archer avenue and Canal street. Questions of fact, such as the sobriety of the appellee, giving a signal to stop, the place the car stopped, the usual place of stopping, whether the car was moving or not at the time appellee attempted to board same, and most, if not all, of the circumstances thereof were controverted. The testimony on these points was often in very sharp conflict. Appellant complains that the verdict is clearly and manifestly against the preponderance of the evidence. After a careful consideration of all the evidence, refraining here from going into an analysis of the same, which could be of no particular benefit, we do not agree with this contention. Neither do we believe that the damages are excessive. Appellant also complains of three instructions given in behalf of appellee. We do not think the objections urged to these instructions, or any of them, are tenable. The judgment of the Circuit Court is affirmed. Affirmed.